DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yong et al. (US 2020/0128195 A1).
Regarding claim 1, Yong teaches:
A display device (FIG. 1 and 2) comprising: 
a control unit (FIG. 2, [0023], “With reference to FIG. 2, the screen 110 of this embodiment further includes a light source generation module 112. The light source generation module 112 consists of a controller (e.g., a light source controller chip) and light source emission devices (e.g., light-emitting diodes, cold cathode lamp tubes, etc.). The controller is configured receive a display control signal and accordingly controls switches of the light source emission devices to emit light sources.”) that, when displaying a video corresponding to an image frame obtained by capturing a user on a display unit, ([0034], “In step S330, when determining that the face region overlaps with the reference region, the processor 130 obtains an image of the face region through the image capturing device 120”) controls luminance of a lighting region including a first region including the user in the image frame and at least a part of a second region of the second region excluding the first region to cause the lighting region to function as a light that emits light to the user. ([0034], “In step S330, when determining that the face region overlaps with the reference region, the processor 130 obtains an image of the face region through the image capturing device 120 and emits a first movable light source through the light source generation module 112.” FIG. 4D shows the first light source overlaps (includes) with the face region 20, but also at least a part that is not in the face region 20.  [0041] [0021], “If the display screen displays a high brightness light ray, the light ray may penetrate the surface mirror and reaches the eyes of the user,” FIG. 4D shows the brightness level of region L is increased. )

Regarding claim 18, Yong teaches:
The display device according to claim 1, wherein the display unit includes a liquid crystal display unit, (Yong [0020], “For instance, the display screen may be a liquid crystal display (LCD), an organic light-emitting diode (OLED) display, a thin film transistor liquid crystal display (TFT-LCD), etc”) and the control unit controls luminance of a backlight provided with respect to the liquid crystal display unit. (Yong [0021], “Since the surface mirror is made of a highly-reflective material, when the display screen does not display the backlight, the surface mirror reflects the current image (e.g., a facial image of the user and the background image or the background image). If the display screen displays a high brightness light ray, the light ray may penetrate the surface mirror and reaches the eyes of the user, so that the user can see the messages displayed on the display screen.” FIG. 2, [0023], “With reference to FIG. 2, the screen 110 of this embodiment further includes a light source generation module 112. The light source generation module 112 consists of a controller (e.g., a light source controller chip) and light source emission devices (e.g., light-emitting diodes, cold cathode lamp tubes, etc.). The controller is configured receive a display control signal and accordingly controls switches of the light source emission devices to emit light sources.”)

Claim 20 recites similar limitations of claim 1, thus is rejected using the same rejection rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-4, 7, 9, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani (US 2014/0002628 A1).
Regarding claim 2, Yong teaches:
The display device according to claim 1, wherein the display unit functions as a mirror reflecting the user by displaying a video of a mirror image or normal image of the user, (“[0020] The screen 110 displays a current image and a variety of messages provided by the electronic makeup mirror apparatus 100. In an embodiment of the disclosure, the screen 110 is composed of a surface mirror and a display screen. The surface mirror is made of a highly-reflective material (e.g., a mirror) and is configured to display the current image, for example, an image of a user and a background image of the user and the like, through light refraction.”) and 
However, Yong does not, but Shintani teaches:
the light functions as a light used when the user puts on makeup.(“ [0033] Additionally, in some embodiments the AVDD may cycle through an ambient light sequence to allow the viewer to view himself under multiple ambient light conditions as established by the settings for the white boundary regions described above. For example, morning lighting conditions may be emulated by appropriately establishing the color temperature and/or other display settings of the white boundary regions for a first period, e.g., ten seconds, and then the settings can be changed to, e.g., office settings for a similar period, then an outdoor daytime ambient light setting, then an evening ambient light setting, and then a restaurant ambient light setting.” “[0031] In one embodiment the camera 50 is associated with appropriate optics such that the viewer can stand or sit a comfortable distance in front of the display during makeup application.”)
Yong teaches a makeup apparatus that generating lighting for the users. However, Yong does not explicitly teach the light functions as a light used when the user puts on makeup. Shintani teaches generating different lighting conditions, users can perform makeup in front of the makeup display; the captured image can then be displayed on the display.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup apparatus with the specific teachings of Shintani to allow users to perform makeup under different light conditions.

Regarding claim 3, Yong in view of Shintani teaches:
The display device according to claim 2, wherein the control unit superimposes various information on the video of the user included in the first region by AR technology. (Yong, [0053], “FIG. 7 is a schematic view illustrating the display content of the electronic makeup mirror apparatus according to an exemplary embodiment of the disclosure. In FIG. 7, a facial analysis result 777 is displayed through the screen 110 for providing a reference to the user.”)

Regarding claim 4, Yong in view of Shintani teaches:
The display device according to claim 3, wherein the control unit displays a video in which makeup is applied to a video of a face of the user. (Shintani, [0031], “In one embodiment the camera 50 is associated with appropriate optics such that the viewer can stand or sit a comfortable distance in front of the display during makeup application. The camera 50 may be disposed in the center of the display 28 (behind the active surface), or the camera 50 may be mounted above or below the display, in which case, to image a viewer within a few feet of the display,” The combination of claim 2 is incorporated here.)

Regarding claim 7, Yong in view of Shintani teaches:
The display device according to claim 2, wherein the control unit displays a video in which predetermined video processing is performed on a background video included in the second region. (Yong [0025] teaches as the moveable light source moves along the screen, the background’s light information is processed and changed. “In this embodiment, the light source generation module 112 provides a movable light source. Specifically, as regards the movable light source, the controller controls turning on/off states of the light source emission devices corresponding to different regions of the screen 110 according to the display control signal, so that a viewer may see that the light source is moving.”)

Regarding claim 9, Yong in view of Shintani teaches:
The display device according to claim 2, wherein the control unit controls a color temperature of the lighting region and emulates ambient light according to a situation. (Shintani “[0030] In embodiments in which the viewer may establish the color temperature and/or brightness of the border regions, at block 92 the viewer's commands are received and applied at blocks 93 and 94 accordingly. While the onscreen sliders were discussed above as one mode for enabling a viewer to change color temperature and brightness, a UI 96 shown in FIG. 6 may be presented on the display 28 to allow a viewer to select a "package" of settings, i.e., a set of color temperature/brightness characteristics that approximate various ambient light descriptions. Thus, in the example shown, the viewer may wish for the border regions to assume a color temperature (and brightness) of a Hawaiian sunset, or a forest morning, or a candlelight dinner. Of course, different or additional ambient light descriptions can be used. In each case, the ambient color temperature (as reflected by, e.g., a white target substrate) and if desired brightness may be captured for each ambient light description by a camera having similar characteristics as the camera 50 and entered into a database in, e.g., the computer readable storage medium 20 during manufacture.” The combination of claim 2 is incorporated here)

Regarding claim 15, Yong in view of Shintani teaches:
The display device according to claim 2, further comprising: a recording unit that records data of a video of the user included in the first region, (Yong [0022], “The image capturing device 120 is configured to obtain images. The image capturing device 120 is, for example, a video camera or a camera embedded in the electronic makeup mirror apparatus 100 or a cell phone, camera, etc. externally connected to the electronic makeup mirror apparatus, and the disclosure is not limited in this regard.” [0034], “In step S330, when determining that the face region overlaps with the reference region, the processor 130 obtains an image of the face region through the image capturing device 120”) wherein the control unit displays the video of the user in a time- shifted manner on a basis of the data recorded in the recording unit. (Yong [0034], “In step S330, when determining that the face region overlaps with the reference region, the processor 130 obtains an image of the face region through the image capturing device 120”)

Regarding claim 16, Yong in view of Shintani teaches:
The display device according to claim 2, wherein the lighting region includes a region including a region of at least a part of upper, lower, left, and right regions of a display screen in the display unit, or includes a donut-shaped region, (Yong, the lighting region is at the upper of the screen as shown in FIG. 4B) and the control unit controls luminance of the lighting region according to brightness of the lighting region. (Yong“[0024] The light sources provided by the light source generation module 112 feature identical or different light source features. The light source features may include, for example, a brightness value, a color value, a contrast value, or a combination of the foregoing parameters or may be any light source features capable of displaying different visual effects, and theses light source features may all be applied in the disclosure. In an exemplary embodiment, in a first light source feature, the brightness value may range between, for example, 0 and 100, and the color value may be adjusted based on the respective three primary colors of light. That is, the red value may range between 0 and 255, the blue value may range between 0 and 255, and the yellow value may range between 0 and 255”)

Regarding claim 17, Yong in view of Shintani teaches:
The display device according to claim 2, wherein the display unit displays a video of content in a case where a position of the user is out of a predetermined range (Yong [0029] teaches displaying an reference region only when user’s face is not in the region of the reference: “Specifically, an effect of face analysis testing is to be affected by the size and position of the face of the user. Therefore, in the embodiments of the disclosure, the processor 130 displays the reference region in the screen 110 through the light source generation module 112, so as to prompt the user to position the face to fit in the reference region. The reference region may be any pattern, for example, a circle, a quadrangle, a pentagon, a hexagon, etc., which can prompt the user to match the position of the face with the reference region.”) and functions as a mirror reflecting the user in a case where the position of the user is within the predetermined range. (Yong [0034], “In step S330, when determining that the face region overlaps with the reference region, the processor 130 obtains an image of the face region through the image capturing device 120 and emits a first movable light source through the light source generation module 112.” FIG. 4B shows the mirror reflecting of the user’s face. [0020], “The surface mirror is made of a highly-reflective material (e.g., a mirror) and is configured to display the current image, for example, an image of a user and a background image of the user and the like, through light refraction.”)

Regarding claim 19, Yong in view of Shintani teaches:
The display device according to claim 1 being configured as a television receiver. (Shintani Abstract: “A TV has a makeup mode in which a camera on the TV images a viewer of the TV and presents the viewer's image on the TV.” Yong teaches a makeup display device. Shintani teaches a makeup display can be a TV receiver. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong with the specific teachings of Shintani to use a TV as a makeup display. The benefit would allow a TV receiver have more functionality.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and further in view of Tomita (US 2019/0297271 A1).
Regarding claim 5, Yong in view of Shintani teaches:
The display device according to claim 4, 
However, Yong in view of Shintani does not, but Tomita teaches:
wherein the control unit displays information regarding cosmetics (FIG. 2, “[0031] Operation reception area 320 includes, for example, item selection area 321, color selection area 322, style selection area 323, and process selection area 324.”) and applies makeup according to the cosmetics selected by the user. (“[0033] Process selection area 324 accepts an operation of selecting a process to be executed with respect to information indicating the content of the virtual makeup specified by a makeup specifying operation (hereinafter, referred to as “makeup specifying information”). Such a process includes a preview display of the makeup part image corresponding to the makeup specifying information, recording of the makeup specifying information, and the like.”)
Yong in view of Shintani teaches a makeup display device which facilitate users to perform makeup. Tomita also teaches a virtual makeup device, where specific cosmetics information is presented to users and preview image is displayed based on users’ selection to provide users aided makeup tryout.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani with the specific teachings of Tomita to provide users aided makeup tryout.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and further in view of Iglehart et al. (US 2017/0256084 A1),
Regarding claim 6, Yong in view of Shintani teaches:
The display device according to claim 3, 
However, Yong in view of Shintani does not, but Iglehart teaches:
wherein the control unit displays a video in which a video of at least one of an accessory or a costume is superimposed on the video of the user. ([0104], “GUI 600 may be presented to a local user and one or more remote users, for example, during a social networking makeover session. GUI 600 includes a real-time image (e.g., video image) window 602, a model image window 604, a predefined looks menus 606, and a makeup options menu 608. A real-time video image of the local user is displayed in the real-time image window 602 with indicators 609 from to the control layer overlaid. The real-time image tracks the movement of the local user and indicators 609 from the control layer are mapped to the real-time image by the registration layer. … In some implementations, different types of makeup (e.g., eyeliner vs. concealer) can be represented attributes of a symbolic indicator 609 (e.g., shape or color).”)
Yong in view of Shintani teaches a makeup display device which facilitate users to perform makeup. Iglehart teaches presenting the makeup on users images to allow users visualize the makeup effect.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani with the specific teachings of Iglehart to provide users better makeup user interface.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and further in view of Rabbat et al. (US 2019/0295598 A1).
Regarding claim 8, Yong in view of Shintani teaches:
The display device according to claim 7, 
However, Yong in view of Shintani does not, but Rabbat teaches:
wherein the control unit performs blurring processing on the background video or synthesis processing for synthesizing the video of the user and another background video. ([0081], “Mobile electronic device 340 also plays prerecorded video files 346 and 348 over video 344. Prerecorded video files 346 and 348, as illustrated, include subject matter related to the business location illustrated in video 344. In some embodiments, prerecorded video files 346 and 348 are selected based on the location of the scene of video 344. For example, since video 344 is a video of a cosmetics shop, prerecorded video file 346 depicts cosmetics in user and prerecorded video file 348 illustrates a video of the logo/name of the cosmetics shop, so as to entice the user of mobile electronic device 340 to visit the coffee shop.” [0136], “n other embodiments, the modification selection includes a graphical modification of the prerecorded video file. In one embodiment, the visual appearance of the prerecorded video file is modified by applying the graphical modification to the prerecorded video file to generate the modified prerecorded video file. For example, the graphical modification can include at least one of, without limitation: blurring a portion of the prerecorded video file, smoothing a portion of the prerecorded video file, applying a filter to a portion of the prerecorded video file, removing a background of the prerecorded video file, and adding a graphical object to the prerecorded video file.”)
Yong in view of Shintani teaches a makeup display device, which displaying human face image along with background image. Rabbat teaches blurring the background image in a makeup application. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani with the specific teachings of Rabbat to place the image focus on the users face without losing the information provided in the background.

Claim(s) 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and further in view of Fu et al.  (US 2019/0014884 A1).
Regarding claim 10, Yong in view of Shintani teaches:
The display device according to claim 2, 
However, Yong in view of Shintani does not, but Fu teaches:
wherein the control unit displays a video of a tutorial moving image according to makeup of the user. ([0209], “In one embodiment, the present disclosure provides a virtual makeup tutorial system 7000 which can automatically summarize a video into key steps, extract all used products, find the purchase link, and provide a virtual try-on tutorial without having to order the products online or test the products in a retail store. FIG. 12 is a flowchart illustrating a virtual makeup tutorial system in accordance with an embodiment of the present disclosure.”[0211], “In one embodiment, in step 7020, after partitioning the video into segments 7020a, key-frames may be selected 7020b and makeup products are detected using filtering and specified makeup related criteria to generate a step-by-step summary of a makeup tutorial video 7040.”)
Yong in view of Shintani teaches a makeup display device.  Fu teaches providing a makeup tutorials to help users when making makeup choice. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani with the specific teachings of Fu to help users when making makeup choice.

Regarding claim 14, Yong in view of Shintani teaches:
The display device according to claim 2, 
However, Yong in view of Shintani does not, but Fu teaches:
further comprising: a communication unit that communicates with a server via a network, ([0276] “A communications network can connect the devices with one or more servers and/or with each other. The communication can take place over media such as standard telephone lines, LAN or WAN links (e.g., TI, T3, 56kb, X.25), broadband connections (ISDN, Frame Relay, ATM), wireless links (802.11 (Wi-Fi), Bluetooth, GSM, CDMA, etc.), for example. Other communication media are possible. The network can carry TCP/IP protocol communications, and HTTP/HTTPS requests made by a web browser, and the connection between the clients and servers can be communicated over such TCP/IP networks. Other communication protocols are possible.”) wherein the communication unit accesses a server that provides an SNS and transmits an image after completion of makeup of the user according to an operation of the user. ([0207] FIG. 11 teaches based on the user input image, the makeup product is provided by the server and presented to users:“ In FIG. 11, the makeup recommendation system generates personalized step-by-step makeup instructions using real products in the database. The trained models for different makeup styles 4040 may be taken from the deep learning system 4000 and annotation system 5000 which can be input into the makeup recommendation system 6000 to provide a personalized makeup recommendation 7050, and also optionally a virtual makeup tutorial may be provided as described below. The make-up recommendation 7050 can be derived from a makeup recommender 7020 from the trained system and models such as trained models 4040, although a separate trained model may be created solely for use with a recommendation system. Product matching 7030 can also be used using a makeup product database, which may be the same or different from the makeup database 7045 (as shown in FIG. 1, it is the same database). The makeup recommender and/or product matching can result in the personalized makeup recommendation 7050.”)
Yong in view of Shintani teaches a makeup display device which facilitate users to perform makeup. Fu also teaches a makeup recommendation system, where specific cosmetics product information is retrieved and presented to users to allow users to preview the effect, which will provide users aided makeup tryout.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani with the specific teachings of Fu to provide users aided makeup tryout.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and Fu and further in view of Schumacher et al. (US 2017/0024589 A1).
Regarding claim 11, Yong in view of Shintani and Fu teaches:
The display device according to claim 10, wherein the control unit controls reproduction of the tutorial moving image according to a …operation of the user. ([0209], “In one embodiment, the present disclosure provides a virtual makeup tutorial system 7000 which can automatically summarize a video into key steps, extract all used products, find the purchase link, and provide a virtual try-on tutorial without having to order the products online or test the products in a retail store. FIG. 12 is a flowchart illustrating a virtual makeup tutorial system in accordance with an embodiment of the present disclosure.”[0211], “In one embodiment, in step 7020, after partitioning the video into segments 7020a, key-frames may be selected 7020b and makeup products are detected using filtering and specified makeup related criteria to generate a step-by-step summary of a makeup tutorial video 7040.”)
However, Yong in view of Shintani and Fu does not, but Schumacher teaches:
User operation can be a sound operation of the user. ([0095], “he voice recognition module 210 is configured to accept at least one voice instruction from the person using the smart beauty and personal care box 100, wherein the voice instructions may be at least a share command, a capture command or a download command. In one embodiment, the voice recognition module 210 may also be utilized for authentication purposes”)
Yong in view of Shintani and Fu teaches provide tutorial according to user input in a makeup application. Schumacher teaches user input can be voice input.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani and Fu with the specific teachings of Schumacher to use voice control as input to provide users a clean and contact free user interface.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and Fu and further in view of Tomita (US 2019/0297271 A1)
Regarding claim 12, Yong in view of Shintani and Fu teaches:
The display device according to claim 10, 
However, Yong in view of Shintani and Fu does not, but Tomita teaches:
wherein the control unit displays a video of a site of the user to be a target of makeup in a partially enlarged manner, which is a part of a video of a face of the user included in the first region. ([0035], FIG. 2: “For example, virtual makeup device 100 sequentially determines whether or not the operation of selecting the makeup item (hereinafter, referred to as “item selection operation”) is performed in item selection area 321. When the item selection operation is performed, virtual makeup device 100 performs a focusing operation of camera 120 with face part (for example, lips) 311 corresponding to a selected makeup item (for example, lipstick) as a focus position. Virtual makeup device 100 may superimpose and display focus frame 312 indicating the focus position on the face image of process selection area 324.” FIG. 2 312 shows the focus of the lip is to be in an enlarged manner.) 
Yong in view of Shintani and Fu teaches a makeup display device. Tomita teaches using focus point to help emphasizing the part that is selected for makeup.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani and Fu with the specific teachings of Tomita to help emphasizing the part that is selected for makeup.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Shintani and further in view of Tomita and Fu.
Regarding claim 13, Yong in view of Shintani and Tomita teaches:
The display device according to claim 5, 
However, Yong in view of Shintani and Tomita does not, but Fu teaches:
further comprising: a communication unit that communicates with a server via a network, ([0276] “A communications network can connect the devices with one or more servers and/or with each other. The communication can take place over media such as standard telephone lines, LAN or WAN links (e.g., TI, T3, 56kb, X.25), broadband connections (ISDN, Frame Relay, ATM), wireless links (802.11 (Wi-Fi), Bluetooth, GSM, CDMA, etc.), for example. Other communication media are possible. The network can carry TCP/IP protocol communications, and HTTP/HTTPS requests made by a web browser, and the connection between the clients and servers can be communicated over such TCP/IP networks. Other communication protocols are possible.”) wherein the communication unit accesses a server that provides a site for selling a product including the cosmetics and exchanges information regarding the product according to an operation of the user. ([0207] FIG. 11 teaches based on the user input image, the makeup product is provided by the server and presented to users:“ In FIG. 11, the makeup recommendation system generates personalized step-by-step makeup instructions using real products in the database. The trained models for different makeup styles 4040 may be taken from the deep learning system 4000 and annotation system 5000 which can be input into the makeup recommendation system 6000 to provide a personalized makeup recommendation 7050, and also optionally a virtual makeup tutorial may be provided as described below. The make-up recommendation 7050 can be derived from a makeup recommender 7020 from the trained system and models such as trained models 4040, although a separate trained model may be created solely for use with a recommendation system. Product matching 7030 can also be used using a makeup product database, which may be the same or different from the makeup database 7045 (as shown in FIG. 1, it is the same database). The makeup recommender and/or product matching can result in the personalized makeup recommendation 7050.”)
Yong in view of Shintani and Tomita teaches a makeup display device which facilitate users to perform makeup. Fu also teaches a makeup recommendation system, where specific cosmetics product information is retrieved and presented to users to allow users to preview the effect, which will provide users aided makeup tryout.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined with the makeup device of Yong in view of Shintani and Tomita with the specific teachings of Fu to provide users aided makeup tryout.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611